PER CURIAM.
Order appealed from reversed, with $10 costs and disbursements, and motion granted, with $10 costs to abide event, with leave to the plaintiff to take the testimony of such witnesses, including the plaintiff, residing in Erie county, as she may desire, by and before a referee to be agreed upon by counsel or appointed by the' court at special term, such evidence to be read upon the trial of the action. This latter provision is made upon consent of counsel in open court. See Osterhout v. Rabe, 39 App. Div. 413, 57 N. Y. Supp. 336.